IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,210


EX PARTE CHRISTOPHER JOSEPH SCHMIDT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 0263819-A IN THE 297th JUDICIAL DISTRICT COURT
TARRANT COUNTY



 Per Curiam.


O P I N I O N


 
 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of possession of tetrahydrocannabinol. 
Punishment was assessed at confinement for seven years.  No appeal was taken from this
conviction.   
	Applicant contends that the felony information in this cause was fundamentally
defective thus rendering the subsequent conviction null and void.
	The trial court has entered findings, supported by the record, recommending that
relief be granted.  Specifically, the trial court finds that Applicant was charged prior to
December 1, 1985, with possession of "tetrahydrocannabinols".  The trial court also finds
that, at the time he was charged, a charging instrument that alleged possession of
"tetrahydrocannabinols", without more, failed to allege a felony offense because the law
prohibited possession of "tetryhydrocannabinols other than marihuana".  See Few v. State,
588 S.W.2d 578 (Tex. Crim. App. 1979).  Applicant is entitled to relief.  
	Relief is granted.  The judgment in cause number 0263819 in the 297th Judicial
District Court of Tarrant County is vacated, and the Applicant is remanded to the custody of
the sheriff of Tarrant County to answer the charges. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
correctional institutions and parole divisions.
DELIVERED: June 29, 2005
DO NOT PUBLISH